Citation Nr: 0403644	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The decedent served in the Philippine Commonwealth Army from 
October 1941 to September 1942 and the Regular Philippine 
Army from January 1945 to June 1946.  He was a prisoner of 
war (POW) of the Japanese government from April 1942 to 
September 1942.  The decedent died in January 1993.  The 
appellant is the decedent's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The decedent died in January 1993.  According to the 
October 1994 death certificate, his death was due to cardio-
respiratory arrest and tuberculosis pneumonia.

2.  The National Personnel Records Center (NPRC) has 
certified that the decedent served in the Philippine 
Commonwealth Army from October 1941 to September 1942 and in 
the Regular Philippine Army from January 1945 to June 1946.  
The NPRC has also certified that the decedent was a POW of 
the Japanese government from April 1942 to September 1942.

3.  At the time of his death, the decedent had no service-
connected disabilities.

4.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service.


CONCLUSION OF LAW

The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(32), 1101, 1102, 1310, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1(y), 
3.102, 3.159, 3.303, 3.312 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The decedent died in January 1993 at the age of 71.  
According to the decedent's certificate of death, dated in 
October 1994, the cause of his death was cardio-respiratory 
arrest and tuberculosis pneumonia.  At the time of the 
decedent's death, service connection was not in effect for 
any disability.

Associated with the claims file are the decedent's service 
medical records.  A May 1946 Affidavit for Philippine Army 
Personnel indicates that, in response to a request to list 
any wounds and illnesses he had incurred from December 8, 
1941, to the date of return to military control, the decedent 
responded "no wounds sustained."  When examined prior to 
discharge in June 1946, the decedent's lungs and 
cardiovascular system were normal.  A chest X-ray showed that 
the decedent had a radiologically healthy chest.

Post-service, VA and non-VA medical records are associated 
with the claims file.  A June 1982 written statement from 
J.G.D., M.D., reports that he found the decedent to be 
suffering from orthostatic hypertension.  In an August 1982 
rating decision, the RO denied service connection for 
gallbladder disorder, eye defect, hypertension with 
dizziness, avitaminosis, and scars/wound.

A December 1987 VA Psycho Social Evaluation of POW Veteran 
indicates that the decedent reported that, while detained as 
a POW, he had experienced malaria, beriberi and dysentery.  
He complained of frequent dizziness, abdominal pain, and 
painful and frequent urination.

A December 1987 report of the decedent's VA physical 
examination under the POW protocol shows pulmonary pathology 
in both upper lobes, with etiology undetermined.  It did not 
show evidence of hypertension, gall bladder disease, 
avitaminosis, dysentery, malnutrition, or malaria.  The 
report includes the results of a chest X-ray that showed 
pulmonary infiltrations, both lungs, with probable 
cavitation, etiology undetermined.  The results of an EKG 
taken at that time were reported as normal.

In a January 1988 rating decision, the RO denied the 
decedent's claim for service connection for eye defect, 
hypertension with dizziness, gallbladder disorder, 
scar/wound, cataract, myopia, pulmonary pathology, both upper 
lobes, malaria, avitaminosis with malnutrition, and 
dysentery, claimed as a result of military service and his 
POW experience.  An October 1988 decision of the Board 
affirmed the denial of service connection for all of those 
disorders.

In an October 1988 written statement, B.M.M., M.D., indicated 
that he diagnosed the decedent with peripheral neuritis and 
anxiety neurosis.

A May 1989 VA examination report shows that the decedent was 
evaluated for peripheral neuritis and anxiety neurosis.  The 
decedent complained of numbness and weakness of both upper 
and lower extremities.  The examiner found no clear evidence 
of neurologic deficit, and no evidence of anxiety neurosis.

A July 1989 RO rating decision denied service connection for 
peripheral neuritis and anxiety neurosis.

In a July 1990 private laboratory report, parasites were 
reported present in the decedent's fecal sample.  No 
diagnosis was given.

January 1993 private hospital records show the decedent's 
medical condition just before his death.  A record from the 
Republic of the Philippines Department of Health, received by 
the RO in October 1999, reports that the decedent was 
hospitalized for six days in January 1993 and was diagnosed 
with pulmonary tuberculosis.

An August 1999 statement from R.G.P., M.D., indicates that 
the decedent died of cardio-respiratory arrest and 
tuberculosis pneumonia.

In January 2000, the appellant filed her Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child (VA Form 21-
534) claiming that the decedent's heart, lung, and bowel 
conditions led to his death.  In her January 2003 substantive 
appeal, the appellant contended that her husband's POW 
experiences led him to develop his heart and pulmonary 
conditions, and that those disorders ultimately led to his 
death.

II.  Analysis

A.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.  We note that the appellant 
was advised, by virtue of a detailed December 2002 statement 
of the case (SOC) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate her claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that, in October 2001, the 
RO advised the appellant of the new VCAA and its effect on 
her claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002) (holding that the Board must also adequately address 
the notice requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed to substantiate her claim.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103).  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding her claim for service connection for the cause of 
her husband's death.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2003).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of presumptive diseases in the law 
does not include tuberculosis or pneumonia. 38 U.S.C.A. §§ 
1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 
3.309(c).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual decedent's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

In order for service connection for the cause of the 
decedent's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that some event or 
illness in service caused her husband's death.  As stated 
before, the decedent's death certificate states that he died 
from cardio-respiratory arrest and tuberculosis, pneumonia.

However, in his May 1946 processing affidavit, the decedent 
himself indicated he had sustained no wounds from December 8, 
1941, to the date of his return to military control.  
Furthermore, when examined prior to discharge in June 1946, 
the decedent's lungs and cardiovascular system were normal.  
A chest X-ray revealed a radiologically healthy chest.

The first competent medical evidence of orthostatic 
hypertension was in 1982, more than thirty-five years after 
separation from service.  The RO denied service connection 
for this condition in August 1982.

The first medical evidence of pulmonary disorder suffered by 
the decedent was in December 1987, more than forty years 
after separation from service, when a VA examiner found 
pulmonary infiltrations in both lungs, etiology unknown.  
This occurred more than forty years after separation from 
service.  Again, the RO denied service connection for this 
and other conditions in January 1988.  Moreover, the Board 
affirmed the denial of these claims in October 1988.

The Board notes that during his December 1987 VA examination, 
the decedent indicated that he suffered from beriberi while a 
POW, but beriberi was not reported on the decedent's 
separation examination report, nor is there competent medical 
evidence showing he was ever diagnosed with beriberi after 
separation from service.  

The decedent also submitted evidence of a bowel condition in 
July 1990, and the appellant contends in her January 2003 
statement that this disorder led to his death.  However, no 
competent or clinical evidence has been offered supporting 
that contention or a diagnosis of irritable bowel syndrome.  
More important, the decedent's death certificate did not list 
a bowel disorder as a primary or secondary cause of his 
death.

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service.  No available medical evidence 
shows that the decedent suffered from either cardiovascular 
or respiratory illness during service.  In addition, no 
competent medical evidence has been submitted to demonstrate 
that the decedent was diagnosed with or treated for 
respiratory illness prior to December 1987, or cardiovascular 
illness prior to June 1982.

Moreover, in evaluating the appellant's premise, the Board 
notes that the decedent had no service-connected disabilities 
during his lifetime.  Furthermore, there is no indication 
that either the decedent's cardio-respiratory arrest or 
tuberculosis pneumonia was related to service.  The evidence 
shows that the decedent was not diagnosed with a heart 
condition until June 1982, thirty-five years after his 
separation from service.  Further, the first mention in the 
medical records of any respiratory illness occurred in 
December 1987, more than forty years after separation from 
active service.  In short, no medical opinion or other 
professional evidence relating the decedent's death from 
cardio-respiratory arrest and tuberculosis pneumonia to 
service or any incident of service has been presented.

We recognize the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service, specifically his POW experience.  Nevertheless, in 
this case the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the casual relationship between the 
decedent's death and his military service, including his POW 
experience.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 
186 (1997); ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit any 
competent medical evidence to provide a nexus between any in-
service injury or disease and the conditions that caused or 
contributed to the cause of the decedent's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the decedent's death.

ORDER

Service connection for cause of death is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



